Name: Council Regulation (EEC) No 388/81 of 10 February 1981 amending Regulation (EEC) No 1592/80 on the application of the system of production quotas in the sugar and isoglucose sectors during the period 1 July 1980 to 30 June 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 44/4 Official Journal of the European Communities 17 . 2 . 81 COUNCIL REGULATION (EEC) No 388/81 of 10 February 1981 amending Regulation (EEC) No 1592/80 on the application of the system of production quotas in the sugar and isoglucose sectors during the period 1 July 1980 to 30 June 1981 THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1592/80 shall be amended as follows : 1 . Article 2 shall be replaced by the following : 'Article 2 1 . Article 9 of Regulation (EEC) No 1111 /77, in the version as amended by Regulation (EEC) No 387/ 81 , shall apply during the period 1 July 1980 to 30 June 1981 . 2 . The basic quota of each isoglucose-producing undertaking shall , for the period 1 July 1980 to 30 June 1981 , be that applicable during the period 1 July 1979 to 30 June 1980 pursuant to Regula ­ tion (EEC) No 387/ 81 .' 2 . The following footnote shall be added at the bottom of the page : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas by Article 3 of Council Regulation (EEC) No 1293/79 of 25 June 1979 , amending Regulation (EEC) No 1111 /77 laying down common provisions for isoglucose ( 2 ), a production quota system for isoglu ­ cose was introduced for the period 1 July 1979 to 30 June 1980 ; whereas this system was rendered applic ­ able for the period 1 July 1980 to 30 June 1981 by Article 2 of Regulation (EEC) No 1 592/80 (3 ) ; Whereas in Cases No 138 /79 and No 139/79 the Court of Justice of the European Communities, on 29 October 1980 , annulled Regulation (EEC) No 1293/79 on the grounds of an infringement of an essential procedural requirement ; whereas, in order to avoid any doubts as to the legality of Article 2 of Regulation (EEC) No 1592/ 80 , it is appropriate that this Article should henceforth contain a reference to Article 9 of Regulation (EEC) No 1111 /77 (4 ) in the version esta ­ blished in Council Regulation (EEC) No 387/ 81 (5 ), '( ») OJ No L 44 , 17 . 2 . 1981 , p . 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1981 . For the Council The President G. BRAKS (') Opinion delivered on 9 February 1981 (not yet published in the Official Journal ) (2 ) OJ No L 162, 30 . 6 . 1979 , p . 10 . (J ) OJ No L 160 , 26 . 6 . 1980 , p . 12 . (&lt; OJ No L 134, 28 . 5 . 1977, p . 4 . (5 ) See page 1 of this Official Journal .